Citation Nr: 1825993	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  08-07 473	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a neurological disorder (other than seizure disorder and an unspecified neurocognitive disorder).

2. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with history of alcohol use disorder and unspecified neurocognitive disorder.

3. Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

4. Entitlement to an effective date prior to November 13, 2008 for the grant of service connection for tinnitus.

5. Entitlement to a compensable disability rating for bilateral hearing loss.

6. Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.

7. Entitlement to service connection for a sleep disorder, claimed as obstructive sleep apnea.

8. Entitlement to an initial disability rating in excess of 20 percent for seizure disorder.

9. Entitlement to an effective date prior to September 20, 2005 for the grant of service connection for seizure disorder.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007, August 2014, April 2015, and August 2016 rating decisions of a Department of Veterans Affairs (VA) Regional Office.


FINDING OF FACT

On March 16, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of all pending appeals is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has withdrawn all pending appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


